      Case 20-30336 Document 594 Filed in TXSB on 03/10/20 Page 1 of 3




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

                             EXHIBIT AND WITNESS LIST

Case No. 20-30336                              Debtor McDermott International, Inc.
Joint Administration                           Judge: David R. Jones
                                               Date: March 12, 2020
                                               Attorney’s Name         Reese W. Baker
                                               Attorney’s Phone        713-869-9200
                                               Nature of Proceeding
                                               Confirmation hearing and approval of
                                               disclosure statement and other matters


                                     EXHIBIT LIST

NO                  Description               Offered   Objection      Admitted   Disposition
                                                                                  After Trial
 1    List of Group Members
 2    Press Release of McDermott on Sept
      18, 2019
 3    Press Release of McDermott on Sept
      20, 2019
 4    Press Release of McDermott on Sept
      24, 2019
 5    Press Release of McDermott on Oct
      22, 2019
 6    Press Release of McDermott on Oct
      21, 2019
 7    McDermott SEC filing on or about Oct
      21, 2019
 8    Excerpts of Castellano’s testimony to
      this court on Jan 23, 2020 (first day
      testimony)
     Case 20-30336 Document 594 Filed in TXSB on 03/10/20 Page 2 of 3




9    Excerpts of Castellano’s testimony to
     this court on Jan 23, 2020 (first day
     testimony)
10   Excerpt of David Dickson first day
     declaration
11   List of Press Releases of McDermott
     in December of 2019
12   Exhibit F - Valuation Analysis pages
     300 to 204 of the Disclosure Statement
13   Leverage Calculations on report to
     SEC on pages 525-607 of 8K report
     filed with SEC on or about Jan 21,
     2020.
14   EBITA summary in Jan 2020 by
     McDermott
15   Bridge Analysis Summary of financing
     from McDermott
16   Statements in disclosure statement
     regarding equity holders
17   Superpriority Agreement documents in
     8K filing by McDermott with the SEC
     on or about Oct 21, 2019
18   Page 471 of 607 of SEC 8 K filing by
     McDermott on Jan 21, 2020
19   Excerpts from 10K filing by
     McDermott on or about Feb 28, 2020
     showing cash as of Dec 31, 2019
20   Excerpts from Ernst & Young opinion
     on financial statements for financial
     information in the 10K filing with the
     SEC for year 2019
     All exhibits presented or designated by
     any other parties for the hearings
     All rebuttal exhibits
      Case 20-30336 Document 594 Filed in TXSB on 03/10/20 Page 3 of 3




      Note: Entire documents available
      online in the investor and filings
      sections of McDermott’s website



                                       WITNESS LIST

1.    Christopher Coligado, equity interest holder
2.    Amit Somani, equity interest holder and options holder
3.    All witnesses designated or listed by any other parties to the proceeding
4.    All rebuttal witnesses


DATED: March 10, 2020

                                            Respectfully submitted,

                                            /s/ Reese W. Baker
                                            Reese W. Baker
                                            TX Bar No. 01587700
                                            950 Echo Lane, Suite 300
                                            Houston, TX 77024
                                            713-869-9200
                                            713-869-9100 (Fax)
                                            ATTORNEYS FOR COLIGADO
                                            SHAREHOLDERS GROUP
